

 
EXECUTION VERSION
 
FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
 
First Amendment, dated as of October 2, 2008 (the "First Amendment"), to the
Registration Rights Agreement (the "Registration Rights Agreement"), dated as of
August 14, 2001, by and among Cascade Investment, L.L.C., a Washington limited
liability company (the "Investor") and GAMCO Investors, Inc., a New York
corporation formerly known as Gabelli Asset Management Inc. (the "Company").
 
RECITALS
 
A.           Investor is the holder of several convertible promissory notes due
August 14, 2011 which collectively have an aggregate principal amount of $40
million (collectively, the "2011 Notes") and were issued pursuant to a Note
Purchase Agreement, dated as of August 10, 2001, by and among the Company, the
Investor, Mario J. Gabelli and GGCP, Inc., as amended. The 2011 Notes are
convertible into shares of Class A Common Stock, par value $0.001 per share
(such shares and any other securities issued or distributed with respect to, or
in exchange for, such shares pursuant to any reclassification, merger or other
transaction, the "Class A Common Stock"), of the Company on the terms and
conditions set forth in the 2011 Notes.
 
B.           Investor has agreed to purchase from the Company, and the Company
has agreed to sell to the Investor, a $60 million convertible promissory note
due October 2, 2018 (the "2018 Note") pursuant to a Note Purchase Agreement,
dated as of October 2, 2008, by and among the Company, the Investor, Mario J.
Gabelli and GGCP, Inc. (the "Purchase Agreement").  The 2018 Note is convertible
into shares of Class A Common Stock of the Company on the terms and conditions
set forth in the 2018 Note.
 
C.           The parties hereto desire to amend the Registration Rights
Agreement in the manner set forth below.
 
D.           Except as amended below, the Registration Rights Agreement shall
remain in full force and effect as it was prior to this First Amendment.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
 
1.  
Amendment of the Registration Rights Agreement.

 
1.1 Notes.  The following definitions are  hereby inserted alphabetically in
Section 2.1 of the Registration Rights Agreement to read as follows:
 
2011 Notes.  The term "2011 Notes" means: The convertible promissory notes due
August 14, 2011 issued pursuant to a Note Purchase Agreement, dated as of August
10, 2001, by and among the Company, the Investor, Mario J. Gabelli and GGCP,
Inc., as amended.
 
2018 Note.  The term "2018 Note" means: The $60 million convertible promissory
note due October 2, 2018 pursuant to a Note Purchase Agreement, dated as of
October 2, 2008, by and among the Company, the Investor, Mario J. Gabelli and
GGCP, Inc., as amended.
 
Notes.  The term "Notes" means: The 2011 Notes and the 2018 Note.
 
1.2 Registrable Securities.  The definition of "Registrable Securities" is
hereby amended in its entirety to read as follows:
 
Registrable Securities.  The term "Registrable Securities" means: (a) the Class
A Common Stock or other securities issuable upon conversion of the 2011 Note or
the 2018 Note, (b) any securities (including Class A Common Stock) issued or
distributed with respect to, or in exchange for, the 2011 Note or the 2018 Note,
or such Class A Common Stock pursuant to any reclassification, merger,
consolidation, reorganization or other transaction ("Other Securities") or upon
conversion, exercise or exchange of Other Securities and (c) any securities
issued or distributed with respect to, or in exchange for, Other Securities
(whether directly or indirectly through a series of transactions) pursuant to
any reclassification, merger, consolidation, reorganization or other transaction
or upon conversion, exercise or exchange of Other Securities, in each case other
than Unrestricted Securities.
 
1.3 Unrestricted Security.  The definition of "Unrestricted Security" is hereby
amended in its entirety to read as follows:
 
Unrestricted Security. The term "Unrestricted Security" means any Registrable
Security that (i) has been effectively registered under the Securities Act, (ii)
has been transferred in compliance with Rule 144 under the Securities Act (or
any successor provision thereto) under circumstances in which such Registrable
Securities become freely transferable under the Securities Act and any legend
relating to restrictions on transfer under the Securities Act is removed, (iii)
is transferable pursuant to the last sentence of paragraph (b)(1)(i) of Rule 144
under the Securities Act (or any successor provision thereto) or (iv) has
otherwise been transferred and a new security not subject to transfer
restrictions under the Securities Act has been delivered upon such transfer by
or on behalf of the Company.
 
1.4 References Generally.  References in Sections 1.1(c), 1.1(e), 3.1 and 3.3 of
the Registration Rights Agreement to "the Note" shall be deemed to be references
to "any Note". The  last sentence of Section 3.3 shall be deleted and replaced
in its entirety with the following: “In the event Investor transfers or assigns
any Note in whole, but not in part, to a Person not an affiliate (as defined in
Rule 405 under the 1933 Act) then solely with respect to that Note: (a) this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, and (b) the consent to jurisdiction in the State of
Washington stated above is hereby revoked.” The reference to "the Note" in the
definition of "Registrable Securities Then Outstanding" in Section 2.1 and
Section 3.10 of the Registration Rights Agreement shall be deemed to be
a reference to "the Notes". Any indirect references to the Note such as
"hereunder," "hereby," "herein" and "hereof" shall be deemed to be references to
"any Note" or "the Notes" as the context requires.
 
1.5 Demand Registration.  Section 2.2(c) of the Registration Rights Agreement is
hereby amended in its entirety to read as follows: “Maximum Number of Demand
Registrations.  The Company is obligated to effect not more than six (6) such
Registrations in total during the effectiveness of this Agreement pursuant to
this Section 2.2.”
 
1.6 Registration. Section 2.4(b)(i) of the Registration Rights Agreement is
hereby amended by changing the number “180” in clause (i) of the last sentence
thereof to “360”.
 
1.7 Termination of the Company’s Obligations. Section 2.8 of the Registration
Rights Agreement is hereby amended by changing the phrase “more than twelve (12)
years after the date of this Agreement” in clause (i) of such Section to “after
October 2, 2018”.
 
1.8 Notice.   The following information is hereby added to Section 3.6 with
respect to notices to the be sent to the Investor: “With copy to the same
address, Attn: General Counsel, Facsimile: (425) 803-0459.”
 
2.  
Miscellaneous.

 
2.1 Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.10, 3.11 and 3.12 of the
Registration Rights Agreement are incorporated herein by reference, mutandis
mutandi, with all references therein to the Agreement being changed to refer to
the Agreement as amended by this First Amendment.
 
 
[The balance of this page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Registration Rights Agreement as of the date and year first above written.
 
 


 
GAMCO INVESTORS, INC.,
 
a New York corporation
 


 


 
By:    /s/  Douglas R. Jamieson 
 
Name:  Douglas R. Jamieson
 
Title: President and Chief Operating Officer
 


 


 


 
CASCADE INVESTMENT, L.L.C.,
 
a Washington limited liability company
 


 


 
By:    /s/ Michael Larson
          
Name: Michael Larson
 
Title: Business Manager
 


 





 
 

--------------------------------------------------------------------------------

 
